DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 18 August 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the document “Second Office Action of Chinese patent application” appears not to include a legible English translation. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR-20170074362-A) in view of Header (US-9228387-B2).

With regards to claim 1, Kim discloses a locking device (Figure 1) for fueling or charging recesses (Para 0001), 
having a locking pin (300 Figure 3) which has a locking section (330 Figure 3) at one end and can be moved translationally and rotationally (Para 0012) for locking purposes, 
the locking pin having a pressure piece (340 Figure 3) on the locking section.
Kim does not discloses that the pressure piece has a second receptacle.
However, Header discloses a door latch that uses a ball plunger (21 Figure 5) inserted into a receptacle (37 Figure 6) of a latch housing (17 Figure 5) to achieve a tolerance compensating pressure piece for interfacing with a second latch element (15 Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the bumper of Kim with the ball plunger assembly of Header. One would have been motivated to make this substitution to achieve a tolerance compensating pressure piece that is more durable and resistant to wear.
Thus, Kim in view of Header teaches that the pressure piece (21 Figure 12 – Header) having a second receptacle (interior of 41, Figure 12), in which a spring (47 Figure 12) and a ball (39 Figure 12) or a pressure pin are arranged, and the ball or the pressure pin are pressed via the spring (Col 6 Line 50) against an opening of the second receptacle (opening of 41, Figure 12 [Col 1 Line 52]) of the pressure piece.

With regards to claim 2, Kim in view of Header teaches the locking device as claimed in claim 1, 
the locking pin (300 Figure 3 – Kim) having a first receptacle (37 Figure 6 – Header) on the locking section (330 Figure 3 – Kim), in which first receptacle the pressure piece (21 Figure 6 – Header) is received.

With regards to claim 3, Kim in view of Header teaches the locking device as claimed in claim 1, 
the pressure piece (21 Figure 6 – Header) being of cylindrical configuration and having an adjusting ring or an adjusting sleeve (43 Figure 12 – Header) which has the opening (opening of 41, Figure 12 – Header) and can be moved in order to set the spacing between the opening  and a bottom (212 Figure 3 – Kim) which lies opposite it.

With regards to claim 4, Kim in view of Header teaches the locking device as claimed in claim 1, 
the diameter of the opening (opening of 41, Figure 12 – Header) being smaller (Col 1 Line 52) than the diameter of the ball (39 Figure 12 – Header) or of the pressure pin.


the pressure piece (21 Figure 6 – Header) being an integral constituent part of the locking pin or being received exchangeably (via threads 43, Figure 12 – Header) in the first receptacle (37 Figure 6 of Header, transferred to the locking pin 300, Figure 3 of Kim [see claim 1]).

With regards to claim 6, Kim in view of Header teaches the locking device as claimed in claim 1, 
the locking pin (300 Figure 3 – Kim) having a guide groove (214 Figure 3 – Kim), into which a guide element (310 Figure 3 – Kim) engages.

With regards to claim 7, Kim in view of Header teaches the locking device as claimed in claim 6, 
the locking pin (300 Figure 1 – Kim) being mounted counter to the force of a second spring (400 Figure 1 – Kim) in a third receptacle (200 Figure 1 – Kim).

With regards to claim 8, Kim in view of Header teaches the locking device as claimed in claim 1.
Header is silent on the material of the ball.
However, Sinclair & Carroll Co. v. Interchemical Corp. (325 U.S. 327, 65 USPQ 297 (1945)) held that selection of a known material based on its suitability for its intended use involves only 
Thus, Kim in view of Header teaches the ball (39 Figure 12 – Header) or the pressure pin consisting of stainless steel, a stainless steel alloy or ceramic.

With regards to claim 9, Kim in view of Header teaches a fueling or charging recess having at least one locking device as claimed in claim 1, 
a recess body (“vehicle body”, Para 0012 – Kim), 
a lever arm (100 Figure 4) and 
a fuel filler tube (“fuel injection port”, Para 0003) or a charging module, 
the fuel filler tube or the charging module being inserted into an opening of the recess body (Para 0003), and 
the lever arm being mounted pivotably (Para 0004), and 
the locking device being arranged in such a way that, in the closed state of the fueling or charging recess, the ball (39 Figure 12 – Header) or the pressure pin of the pressure piece (21 Figure 12 – Header) is pressed at least partially (Kim [Figure 4, Para 0035] shows that as the closed state of the fueling recess is reached, the lever arm 100 is being pressed against the bumper 340 [replaced by the ball plunger 21 of Header]) via the lever arm into the second receptacle (interior of 41, Figure 12 – Header) of the pressure piece counter to the force of the spring (47Figure 12 – Header).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10919382-B2: A related push-push fuel door latch.
US-9493967-B2: A related push-push fuel door latch.
US-10815703-B2: A related push-push fuel door latch.
US-20210070165-A1: A related push-push fuel door latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675